Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art, alone or in combination, does not disclose a training robot having a snack discharging function wherein the robot comprises a moving means; a base having an insertion groove into which a snack box comprising a discharge hole connected to an external space may be inserted; a first driving means between the moving means and the base and connected to the moving means; a second driving means disposed between the moving means and the base and connected to the snack box; and a control means configured to control a snack in the snack box to be discharged to an outside through the discharge hole; wherein the first driving means drives the moving means to move the training robot and the second driving means rotates the snack box; and the robot further comprises a housing surrounding the base to prevent the pet from touching the snack box; and wherein the control means is configured to control the snack box hole of the snack box to stop in a direction in which a cover exists by using the rotational position information detected through the sensor. Additionally, it is not disclosed wherein the control means shakes the snack box a predetermined number of times when a snack box hole enters set distance from the discharge hole using rotational position information; or a posture detection sensor to sense the posture of the robot and communicate with the control means to maintain a normal posture for snack discharging; or an obstacle detection sensor which communicates with the control means when a pet is within a predetermined distance to rotate the snack box to discharge a snack.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of treat dispensers and robotic dispensing mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896.  The examiner can normally be reached on 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644